DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A (figure 5), claims 1-13 and 18-20 in the reply filed on 02/02/2022 is acknowledged.  Claims 14-17 are withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 18-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract ideas as discussed below. This judicial exception is not integrated into a practical application for the reasons discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one
of the statutory categories of invention. Applied to the present application, the claims belong
to one of the statutory classes of a process or product.
Step 2A of the 2019 Guidance is divided into two Prongs. Prong 1 requires the examiner
to determine if the claims recite an abstract idea, and further requires that the abstract idea
belong to one of three enumerated groupings: mathematical concepts, mental processes, and
certain methods of organizing human activity.
Regarding claim 1, the claim limitation performing measurement for the measurement target part of the subject from the ultrasound image, determines whether the measurement for the measurement target part of the subject has succeeded or failed, and displays a measurement result in the selected frame on the display unit in a case in which it is determined that measurement from the selected frame has succeeded and displays an ultrasound of at least one peripheral frame different from the selected frame among the plurality of frames stored in the image memory and a measurement result in the at least one peripheral frame on the display unit in a case in which it is determined that the measurement for the selected frame has failed is directed to an abstract idea because the claim limitations are directed to  mathematical concepts.  
The judicial exception is not integrated into a “practical application” as defined by the Subject Matter Eligibility Analysis documented in Federal Register 84 (4), issued on 07 January 2019 and since documented in MPEP 2106.  While the claim recites one or more general computer hardware (Processor, memory, operation unit, and display unit), this simply represents implementing the abstract idea with a general computer.  The additional limitations in relation to the general computer hardware do not offer a meaningful limitation beyond generally linking to a general computer.  The claim does not recite a particular machine applying or being used by the abstract idea. 
Furthermore, the claim does not include additional elements which are sufficient to amount to significantly more than the abstract idea.  As discussed above, the additional computer hardware ((Processor, memory, operation unit, and display unit) to execute the abstract ideas does not add significantly more than the abstract idea because since the additional computer hardware are merely a generic computer component with the computer being used as a tool for performing the recited calculations.  Furthermore, storing ultrasound of a plurality of frames which are continuous in time series does not add significantly more than the abstract idea because the clam limitation are directed to insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea.  Furthermore, the memory, display unit and an operation unit are well known in the art of diagnostic imaging and does not amount to significantly more than the abstract idea.  Furthermore, displaying images and measurements does not sufficient to amount to significantly more than the abstract idea because it is merely displaying result of the abstract idea using a computer as a tool. 
Regarding claim 2, claim further recites limitations that are directed to the abstract idea of mathematical concepts and is analogous to that of claim 1. 
Regarding claim 3, claim further recites limitations that are directed to the abstract idea of mathematical concepts and is analogous to that of claim 1. 
Regarding claim 4 and 5, the claim does not recite limitations that is significantly more than the abstract idea recited in claim 1. 
Regarding claim 6, claim further recites limitations that are directed to the abstract idea of mathematical concepts and is analogous to that of claim 1. 
Regarding claim 7, claim further recites limitations that are directed to the abstract idea of mathematical concepts and is analogous to that of claim 1. 
Regarding claim 8, claim further recites limitations that are directed to the abstract idea of mathematical concepts and is analogous to that of claim 1. 
Regarding claim 9, claim further recites limitations that are directed to the abstract idea of mathematical concepts and is analogous to that of claim 1. 
Regarding claim 10, claim further recites limitations that are directed to the abstract idea of mathematical concepts and is analogous to that of claim 1. 
Regarding claim 11, claim further recites limitations that are directed to the abstract idea of mathematical concepts and is analogous to that of claim 1. 
Regarding claim 12, claim further recites limitations that are directed to the abstract idea of mathematical concepts and is analogous to that of claim 1. 
Regarding claim 13, claim further recites limitations that are directed to the abstract idea of mathematical concepts and is analogous to that of claim 1. 
Regarding claim 18, claim further recites limitations that are directed to the abstract idea of mathematical concepts and is analogous to that of claim 1. 
Regarding claim 19, claim further recites limitations that are directed to the abstract idea of mathematical concepts and is analogous to that of claim 1. 

Regarding claim 20, the claim limitations storing ultrasound images of a plurality of frames which are continuous in time series and include a measurement target part of a subject as a measurement target; displaying an ultrasound image of one selected frame selected by a user among the plurality of frames; performing measurement for the measurement target part of the subject from the selected frame; determining whether measurement for the selected frame has succeeded or failed; displaying a measurement result in the selected frame and the ultrasound image of the selected frame in a case in which it is determined that the measurement for the selected frame has succeeded; and displaying the ultrasound image of the selected frame, an ultrasound image of at least one peripheral frame different from the selected frame among the plurality of frames, and a measurement result in the at least one peripheral frame in a case in which it is determined that the measurement for the selected frame are direct to an abstract idea of mental processes which can be practically performed in the mind, or with assistance of basic physical aids or with pen and paper.  Under broadest interpretation, the claim limitation of storing ultrasound images of a plurality of frames which are continuous in time series can be interpreted as merely storing the images in a physical folder or binder, and retrieving later during viewing and measuring of the measurement target part.  Furthermore, displaying ultrasound images and results can be merely providing the image in a paper with the ultrasound image and results.    
The judicial exception is not integrated into a “practical application” as defined by the Subject Matter Eligibility Analysis documented in Federal Register 84 (4), issued on 07 January 2019 and since documented in MPEP 2106.  The claim does not recite additional limitations offer a meaningful limitation that is significantly more than the abstract ideas and ties the abstract idea to a practical application.  The claim does not recite a particular machine applying or being used by the abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation in claim 7 is indefinite because it is unclear what is meant by the claim limitations.  Furthermore, the claim recites the term “a frame” and is unclear if all the frame are separate frames and same image frame. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chouno (US 2010/0036248), in view of Ryu et al. (US 2016/0019441; hereinafter Ryu).
Regarding claim 1, Chouno discloses a medical image diagnostic apparatus.  Chouno shows an ultrasound diagnostic apparatus (see abstract; see 100 in fig. 1) comprising: an image memory (see 3 and 7 in fig. 1) that stores ultrasound images of a plurality of frames which are continuous in time series (see par. [0018], [0027], [0144], [0145], [0251]) and include a measurement target of a subject as a measurement target (see abstract; fig. 3); an operation unit that is used by a user to select one of plurality of frames as a selected frame (see par. [0170], [0253]); a display unit that displays an ultrasound image of the selected frame (see 12 in fig. 1); and a processor (see par. [0144]) that performs measurements for the measurement target part of the subject from the ultrasound image (see par. [0144]; fig. 3), determines whether the measurement for the measurement target part of the subject has succeeded (see s1003 in fig. 3; par. [0172]) or failed (see par. [0180]), and displays a measurement result in the selected frame on the display unit in a case in which it is determined that the measurement from the selected frame has succeeded (see fig. 3; par. [0144]).
Furthermore, Chouno shows restarting the steps if measurement of the target has filed (see par. [0180]) and peripheral frame which is different from the selected frame (see par. [0018], [0027], [0168], [0247], [0250], [0251]), but fails to explicitly state displaying an ultrasound image of at least on peripheral frame different from the selected frame among the plurality of frames stored in the image memory and a measurement result in the at least one peripheral frame on the display unit in a case in which it is determined that the measurement for the selected frame has failed. 
Ryu discloses an apparatus for supporting computer aided diagnosis based on probe speed.  Ryu teaches detecting measurement failing and displaying an ultrasound image of at least on peripheral frame different from the selected frame among the plurality of frames stored in the image memory and a measurement result in the at least one peripheral frame on the display unit in a case in which it is determined that the measurement for the selected frame has failed (see par. [0088], [0089], [0090]; fig. fig. 5-8). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of displaying an ultrasound image of at least on peripheral frame different from the selected frame among the plurality of frames stored in the image memory and a measurement result in the at least one peripheral frame on the display unit in a case in which it is determined that the measurement for the selected frame has failed in the invention of Chouno, as taught by Ryu, to provide the physician with more information with regards to the region of interest, and provide better diagnostic system by having a better region of interest classification. 
Regarding claim 2, Chouno and Ryu disclose the invention substantially as described in the 103 rejection above, furthermore, Chouno shows wherein the at least one peripheral frame is a predetermined number of frames continuous with the selected frame (see par. [0018], [0027], [0168], [0247], [0250], [0251]).
Regarding claim 3, Chouno and Ryu disclose the invention substantially as described in the 103 rejection above, furthermore, Chouno shows wherein, in a case in which the measurement target part is a part which moves periodically (see par. [0141], [0160], [0226], [0235], [0337]), the at least one peripheral frame is all frames other than the selected frame among frames in one cycle which include the selected frame and follow the periodic movement of the measurement target part (see par. [0018], [0027], [0168], [0247], [0250], [0253], [0251]).
Regarding claim 4, Chouno and Ryu disclose the invention substantially as described in the 103 rejection above, furthermore, Chouno shows wherein the measurement target part is a part that moves periodically due to breathing of the subject (see par. [0141], [0160], [0226], [0235], [0337]).
Regarding claim 5, Chouno and Ryu disclose the invention substantially as described in the 103 rejection above, furthermore, Chouno shows wherein the measurement target part is a part that moves periodically due to a heartbeat of the subject (see par. [0141], [0160], [0226], [0235], [0337]).
Regarding claim 6, Chouno and Ryu disclose the invention substantially as described in the 103 rejection above, furthermore, Chouno shows wherein the at least one peripheral frame is all frames other than the selected frame in a series of frames under measurement (see par. [0018], [0027], [0168], [0247], [0250], [0251]).
Regarding claim 7, Chouno and Ryu disclose the invention substantially as described in the 103 rejection above, furthermore, Chouno shows wherein the at least one peripheral frame is some frames from a frame subsequent to the selected frame to a frame (see par. [0141], [0160], [0226], [0235], [0337]; fig. 3), for which the processor determines that measurement has succeeded first, after the selected frame in time series or some frames from a frame, for which the processor determines that measurement has succeeded first, before the selected frame to a frame immediately before the selected frame in time series in a case in which the processor determines that the measurement for the selected frame has failed ((see par. [0018], [0027], [0168], [0247], [0250], [0251]; fig. 3).

Regarding claim 8, Chouno and Ryu disclose the invention substantially as described in the 103 rejection above, furthermore, Ryu shows wherein, in a case in which the processor determines that the measurement for the selected frame has failed, the processor displays a frame, for which the processor determines that measurement has succeeded, (see par. [0088], [0089], [0090]; fig. fig. 5-8), among the at least one peripheral frame so as to be highlighted (see par. [0088], [0089], [0090]; fig. fig. 5-8).
Regarding claim 9, Chouno and Ryu disclose the invention substantially as described in the 103 rejection above, furthermore, Ryu shows wherein, in a case in which the processor determines that the measurement for the selected frame has failed, the processor displays a frame, for which the processor determines that measurement has succeeded, (see par. [0088], [0089], [0090]; fig. fig. 5-8), among the at least one peripheral frame so as to be highlighted (see par. [0088], [0089], [0090]; fig. fig. 5-8).
Regarding claim 10, Chouno and Ryu disclose the invention substantially as described in the 103 rejection above, furthermore, Ryu shows wherein, in a case in which the processor determines that the measurement for the selected frame has failed, the processor displays a frame, for which the processor determines that measurement has succeeded, (see par. [0088], [0089], [0090]; fig. fig. 5-8), among the at least one peripheral frame so as to be highlighted (see par. [0088], [0089], [0090]; fig. fig. 5-8).
Regarding claim 11, Chouno and Ryu disclose the invention substantially as described in the 103 rejection above, furthermore, Ryu shows wherein, in a case in which the processor determines that the measurement for the selected frame has failed, the processor displays a frame, for which the processor determines that measurement has succeeded, (see par. [0088], [0089], [0090]; fig. fig. 5-8), among the at least one peripheral frame so as to be highlighted (see par. [0088], [0089], [0090]; fig. fig. 5-8).
Regarding claim 12, Chouno and Ryu disclose the invention substantially as described in the 103 rejection above, furthermore, Ryu shows wherein, in a case in which the processor determines that the measurement for the selected frame has failed, the processor displays a frame, for which the processor determines that measurement has succeeded (see par. [0088], [0089], [0090]; fig. fig. 5-8), among the at least one peripheral frame so as to be highlighted (see par. [0088], [0089], [0090]; fig. fig. 5-8).
Regarding claim 13, Chouno and Ryu disclose the invention substantially as described in the 103 rejection above, furthermore, Ryu shows wherein at least one peripheral frame is a frame, for which the processor determines that measurement has succeeded, in a case in which the processor determines that the measurements for the selected frame has failed (see par. [0088], [0089], [0090]; fig. fig. 5-8).
Regarding claim 19, Chouno and Ryu disclose the invention substantially as described in the 103 rejection above, furthermore, Chouno shows wherein the measurement result includes a measurement line for performing measurement for the measurement target part of the subject (see par. [0144], [0166]). 
Regarding claim 20, Chouno discloses a medical image diagnostic apparatus.  Chouno shows a method for controlling an ultrasound diagnostic apparatus (see abstract; see fig. 3) comprising: storing stores ultrasound images of a plurality of frames which are continuous in time series (see par. [0018], [0027], [0144], [0145], [0251]) and include a measurement target of a subject as a measurement target (see abstract; fig. 3); displaying an ultrasound image of the selected frame selected by a user among the plurality of frames (see 12 in fig. 1); performing measurements for the measurement target part of the subject from the selected rame (see par. [0144]; fig. 3), determines whether the measurement for the measurement target part of the subject has succeeded (see s1003 in fig. 3; par. [0172]) or failed (see par. [0180]), and displays a measurement result in the selected frame, an ultrasound image of the selected frame in a case in which it is determined that the measurement from the selected frame has succeeded (see fig. 3; par. [0144]).
Furthermore, Chouno shows restarting the steps if measurement of the target has filed (see par. [0180]) and peripheral frame which is different from the selected frame (see par. [0018], [0027], [0168], [0247], [0250], [0251]), but fails to explicitly state displaying an ultrasound image of at least on peripheral frame different from the selected frame among the plurality of frames stored in the image memory and a measurement result in the at least one peripheral frame on the display unit in a case in which it is determined that the measurement for the selected frame has failed. 
Ryu discloses an apparatus for supporting computer aided diagnosis based on probe speed.  Ryu teaches detecting measurement failing and displaying the ultrasound image of at least on peripheral frame different from the selected frame among the plurality of frames stored in the image memory and a measurement result in the at least one peripheral frame on the display unit in a case in which it is determined that the measurement for the selected frame has failed (see par. [0088], [0089], [0090]; fig. fig. 5-8). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of displaying an ultrasound image of at least on peripheral frame different from the selected frame among the plurality of frames stored in the image memory and a measurement result in the at least one peripheral frame on the display unit in a case in which it is determined that the measurement for the selected frame has failed in the invention of Chouno, as taught by Ryu, to provide the physician with more information with regards to the region of interest, and provide better diagnostic system by having a better region of interest classification. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chouno (US 2010/0036248), in view of Ryu et al. (US 2016/0019441; hereinafter Ryu) as applied to claim 1 above, and further in view of Chen et al. (US 2018/0014810; hereinafter Chen).
Regarding claim 18, Chouno and Ryu disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state wherein, in a case in which the measurement target part is an inferior vena cava, the processor detects a boundary of a right atrium of the subject, specifies a measurement position determined from the detected boundary of the right atrium, and measures a diameter of the inferior vena cava at the specified measurement position, and the processor determines that the measurement has failed in a case in which the processor does not detect the boundary of the right atrium or in a case in which the measurement position is not specified.
Chen discloses an ultrasound system and method of vessel identification.  Chen teaches wherein, in a case in which the measurement target part is an inferior vena cava (see par. [0011]), the processor detects a boundary of a right atrium of the subject (see par. [0039], [0078]), specifies a measurement position determined from the detected boundary of the right atrium (see par. [0060], [0076], [0078]), and measures a diameter of the inferior vena cava at the specified measurement position (see par. [0018], [0025], [0026], [0068], [0072]), and the processor determines that the measurement has failed in a case in which the processor does not detect the boundary of the right atrium or in a case in which the measurement position is not specified (see par. [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effectivie filing of the claimed invention, to have utilized the teaching of wherein, in a case in which the measurement target part is an inferior vena cava, the processor detects a boundary of a right atrium of the subject, specifies a measurement position determined from the detected boundary of the right atrium, and measures a diameter of the inferior vena cava at the specified measurement position, and the processor determines that the measurement has failed in a case in which the processor does not detect the boundary of the right atrium or in a case in which the measurement position is not specified in the invention of Chouno and Ryu, as taught by Chen, to efficiently identify vessel which provide fast measurement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Primary Examiner, Art Unit 3793